                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
PRICING ANTITRUST LITIGATION                               16-MD-2724

                                                           HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                  MEMORANDUM OPINION

Rufe, J.                                                                      November 14, 2019

        On October 24, 2019, the Court entered a Case Management Order as Pretrial Order No.

105 (“PTO 105” or “CMO”), substantially approving the Report and Recommended Order of

Special Master David Marion and setting an initial schedule for discovery, class certification,

summary judgment, and Daubert motions applicable to all cases pending in the Multi-District

Litigation as of September 1, 2019. Moving Defendants objected to certain provisions of the CMO

and have filed a motion in this Court to stay discovery while they seek a writ of mandamus from

the Court of Appeals to argue that the CMO does not comply with the Federal Rules of Civil

Procedure. Plaintiffs oppose the stay. Because the provisions of the CMO are appropriate in the

context of this exceedingly large and complex antitrust MDL, the motion for a stay will be denied.

   I.      Procedural Background of the MDL

        This MDL concerns allegations that numerous pharmaceutical companies engaged in an

unlawful scheme or schemes to fix, maintain, and stabilize prices, rig bids, and engage in market

and customer allocations of certain generic pharmaceutical products. There are five distinct sets of

Plaintiffs: The State Attorneys General, three proposed class-action Plaintiff groups (the Direct

Purchaser Plaintiffs (“DPPs”), the End-Payer Plaintiffs (“EPPs”), and the Indirect Reseller
Plaintiffs (“IRPs”)), and the Direct Action Plaintiffs, who have opted not to proceed as part of one

of the class actions. More than two dozen corporations and individuals have been named as

Defendants. The MDL initially involved allegations of individual conspiracies as to 18 separate

generic drugs, but has expanded to encompass allegations of overarching conspiracies that include

dozens of pharmaceuticals. The Court has ruled on numerous motions to dismiss, and has

determined that federal and state claims can proceed both as to individual drugs 1 and as to the

alleged existence of an overarching multi-drug conspiracy in separate complaints brought by the

Plaintiff groups. 2

          A particular challenge in this MDL has been the need to balance the conduct of discovery

in an orderly, proportional fashion in accordance with the Federal Rules of Civil Procedure with

due regard for the investigations conducted by the State Attorneys General and the United States

Department of Justice, which is an Intervenor in the MDL. Discovery thus has proceeded in

gradual, targeted stages. 3

          In recognition of the scope of the MDL, the Court has appointed three highly-qualified

Special Masters to assist the Court and to work with the parties to resolve disputes informally,

where possible, and to provide the Court with recommendations when agreement cannot be

reached. Special Master Marion, Special Discovery Master Bruce Merenstein, and a specialist in

electronically stored information, Special Discovery Master for ESI Daniel Regard, have many

years of experience in cases with complex discovery.


1
  Specifically, the Court denied motions to dismiss (except as to one Defendant), the Sherman Act claims asserted by
the DPPs, EPPs, and IRPs and the state-law claims asserted by the EPPs and the IRPS as to six individual drugs,
clobetasol, digoxin, divalproex ER, doxycycline, econazole, and pravastatin (the “Group One” drugs). See MDL Doc.
Nos. 857, 858 (entered October 16, 2018) and MDL Doc. Nos. 721, 722 (entered February 15, 2019).
2
    MDL Doc. Nos. 1070, 1071 (entered August 19, 2019).
3
 See PTO 44 [MDL Doc. No. 560, entered February 9, 2018]; PTO 47 [MDL Doc. No. 582, entered April 19, 2018];
PTO 60 [MDL Doc. No. 774, entered November 20, 2018]; PTO 73 [MDL Doc. No. 853, entered February 14, 2019];
PTO 96 [MDL Doc. No. 1046, entered July 12, 2019]; PTO 108 [MDL Doc. No. 1151, entered November 8, 2019].
                                                          2
           The Court has entered orders designed to protect the parties’ interests with regard to

sensitive information. PTO 45 4 set forth the procedure for designating information as confidential

or highly confidential and also set forth a separate category of non-privileged material generated or

disclosed in connection with investigations by State Attorneys General. As different needs for

protecting information were identified, PTO 45 was modified by PTO 53, to permit highly

competitive or highly sensitive information likely to have a significant effect on business strategies

or decisions, product plans or development, or pricing to be designated for “outside counsel eyes

only.” 5

           Before and after filing suit, several State Attorneys General, and in particular the

Connecticut State Attorney General, conducted investigations pursuant to state law. The other

Plaintiff groups sought access to the material obtained through such investigations, and by Order

dated November 14, 2018 6, the Court explained at length why such access was warranted as long

as there were procedures to protect confidentiality and comply with Connecticut state law. As a

result of this Order, and under the auspices of Special Master Marion, the parties agreed to a

stipulated protocol implementing the Court’s Order, which the Court entered as PTO 70. 7 PTO 70

provided for a “claw back” procedure, whereby:

           if Defendants believe the procedures outlined [in PTO 70 and protective orders] are
           insufficient to protect (a) competitively sensitive or trade secret information;
           (b) business information unrelated to allegations in any MDL pleading; or (c)
           personal or embarrassing information unrelated to any allegation in the MDL,
           Defendants can submit an objection to Plaintiffs seeking to “claw back” such
           documents. Absent good cause (including for such issues as document volume),
           objections will be made within 30 days after the provision of access to a
           Defendant’s documents. Objections shall identify the documents at issue, together
4
    [MDL Doc. No. 561, entered February 13, 2018].
5
    [MDL Doc. No. 697, entered September 4, 2018], at ¶ 1.7.
6
    [MDL Doc. No. 758].
7
  [MDL Doc. No. 841, entered January 31, 2019]. PTO 70 has been modified with the agreement of the parties, but
this provision was not affected. See PTO 106 [MDL Doc. No. 1142, entered October 25, 2019].
                                                          3
             with the grounds for objection. If Plaintiffs disagree with such an objection, it will
             be considered by the Special Master. Defendants may not seek to claw back
             documents based on grounds other than those described above or as set forth in PTO
             53 pertaining to inadvertent production of privileged material. 8

       II.      The CMO is Consistent with the Federal Rules of Civil Procedure and the Court’s
                Earlier Orders

             The protections established in PTO 70, as just explained, have been expressly incorporated

into the CMO, including Paragraph 3, to which Defendants particularly object. Paragraph 3 of

PTO 105 governs the production of custodial files, and provides that search terms for the files shall

be established, after which

             Defendants shall apply the agreed search terms to the agreed custodial files and may
             review the identified documents for privilege, but may not withhold prior to
             production any documents based on relevance or responsiveness. 9

Defendants contend that they should be permitted to withhold documents they determine to be

irrelevant or nonresponsive before production.

             The agreed custodial files are defined in the ESI Protocol as the files of “any individual of a

Producing Party as identified and agreed by the parties during a meet and confer as having

possession, custody, or control of potentially relevant information, Documents, or ESI.” 10 Thus,

there is no dispute that these custodial files are likely to contain relevant information. Importantly,

the agreed custodial files are not produced wholesale; instead, the files are to be searched for

specific terms. These search terms provide the initial screen for relevance. Once the information

has been produced it is not irretrievable; the “claw back” procedures established in PTO 70 for

confidential information are expressly incorporated into the CMO: documents are stamped

“Outside Counsel Eyes Only” for 120 days, with requests to claw back made within 120 days of


8
    PTO 70, ¶¶6-7.
9
    CMO ¶ 3(b).
10
     PTO 95 at ¶ 1.5.
                                                        4
production. 11 Claw back disputes are to be “resolved promptly with assistance from Special

Discovery Master Merenstein and Special Master Marion, as necessary.” 12

           The procedures outlined above establish a path forward fully commensurate with Federal

Rule of Civil Procedure 26, which provides that

           Parties may obtain discovery of nonprivileged matter that is relevant to any party’s
           claim or defense and proportional to the needs of the case, considering the
           importance of the issues at stake in the action, the amount in controversy, the
           parties’ relative access to relevant information, the parties’ resources, the
           importance of the discovery in resolving the issues, and whether the burden or
           expense of the proposed discovery outweighs its likely benefit. 13

           There is no question that the issues at stake in this action are of considerable importance to

the parties, to the shareholders of those Defendants that are publicly-traded corporations, and to the

public at large. The agreed custodial files are by their terms those likely to have relevant

information, the files will be searched for specific relevant terms, and Defendants have the

opportunity to claw back confidential information. In the context of this litigation, where the

relevance of the documents must be determined in part by context, these procedures best serve the

purpose of the Federal Rules to secure a just determination of the merits of the parties’ claims and

defenses.

           The CMO also comports with the earlier rulings of the Court with regard to the search for

and production of discovery material (the “ESI Protocol”). 14 The parties thoroughly briefed and

argued several disputed issues before the ESI Protocol was entered. The highly technical disputes

were resolved with the benefit of a recommendation from Special Discovery Master for ESI

Regard. The Court separately ruled on a disputed legal question, holding that a party may redact or


11
     CMO ¶ 3(e).
12
     CMO ¶ 3(e).
13
     Fed. R. Civ. P. 26(b).
14
     See PTO 95 [MDL Doc. No. 1045, entered July 12, 2019].
                                                         5
withhold responsive documents only when covered by attorney-client privilege or the work-

product doctrine or when the documents contain sensitive personally identifying information. 15 As

the Court explained, “the particular nature of the antitrust allegations in the MDL mean that an

understanding of the context of particular documents may be critical, which could be impeded by

the withholding or redaction of responsive documents or document families.” 16 The CMO thus

does not depart from, but instead forms the latest chapter in, the Court’s comprehensive

management of the MDL.

       III.      A Stay Is Not Warranted

              The factors in determining whether to grant a stay are:

              (1) whether the stay applicant has made a strong showing that he is likely to succeed
              on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
              whether issuance of the stay will substantially injure the other parties interested in
              the proceeding; and (4) where the public interest lies. 17

For the reasons discussed above, Moving Defendants have not made a strong showing of

likelihood of success on the merits. The CMO was not issued in a vacuum. Instead, as the intricate

procedural history of this complex MDL illustrates, the CMO is the latest in a series of rulings

designed to advance discovery with due consideration of the ongoing federal and state

investigations and the parties’ legitimate interests. The Court understands the burdens that large

volumes of discovery place on the parties, but Defendants have not shown that reviewing

information for relevance before production, instead of through the claw back procedures

established in PTO 70 and incorporated in the CMO, is appropriate in this litigation, where the



15
     Order on Proposed ESI Protocol [MDL Doc. No. 938, entered April 10, 2019].
16
   Id. at 1. The Court also cited the protective order, and the parties’ ability to raise appropriate objections to
discovery, which the Special Masters may assist the Court in resolving. Id. at 1-2.
17
  Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 658 (3d Cir. 1991) (citing Hilton v. Braunskill,
481 U.S. 770, 777 (1987)).
                                                              6
determination of whether information is potentially relevant requires the context of the information

within the files. Nor have Defendants shown that they would be irreparably injured in the absence

of a stay. To the contrary, the complexity of the MDL, and the balancing of interests of all

concerned, has resulted in a deliberate, gradual expansion of discovery, and now that the

groundwork has been laid, a stay would work against the interests of the parties and run counter to

the public interest.

        Now the MDL has been brought to the stage where comprehensive discovery is proceeding,

Moving Defendants attempt to halt the progress the Court has made and disrupt the pace and the

content of the administration of the MDL, issues within the sound discretion of the Court, by

invoking the extraordinary remedy of mandamus. There is no basis for such an action. The

question of whether there has been a widespread conspiracy to artificially inflate the cost of many

generic pharmaceuticals is an issue that directly affects many Americans, and it is time for

discovery to show whether or not that has occurred. The Court determined that Plaintiffs have

plausibly alleged an overarching antitrust conspiracy; now Plaintiffs must marshal evidence to

prove their claims and Defendants must prepare their defenses, and the CMO provides a reasonable

way forward for all parties.

        During the past three years, the Court has entered orders that balance the competing

interests at stake in an ever-evolving and complex MDL. The Court maintains a detailed

awareness of these developments and acts with the benefit of input received through regular status

conferences with counsel, through reports of the Special Masters, and through extensive motions

practice, and makes rulings based upon all of this acquired knowledge. As discovery expands, the

Court will continue to ensure that the discovery process proceeds in an orderly, proportional

fashion that is reasonably calculated to lead to the discovery of relevant information. The Court

therefore will not stay proceedings. An appropriate order will be entered.
                                                  7
